Citation Nr: 1212292	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel







INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945, February 1947 to January 1950, and March 1950 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
 
In October 2009 the Veteran's representative informed VA that the Veteran wished to withdraw his request for a hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran developed tinnitus due to his military service.


CONCLUSION OF LAW

Tinnitus was incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran contends that his tinnitus is a result of exposure to acoustic trauma while in the military.  He reports that he has had tinnitus ever since service.  The Veteran's representative argued in December 2011 that the Veteran's tinnitus is secondary to his service-connected bilateral hearing loss.  After reviewing the relevant medical and other evidence of record, the Board finds that this evidence supports the Veteran's claim for service connection. 

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011). 

To establish entitlement to service connection, there generally must be: (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when the evidence establishes that the current condition was incurred as a result of service.  See 38 C.F.R. § 3.303(d). 

The Veteran's service treatment records do not show any complaints of tinnitus.  These records do show that the Veteran was found to have bilateral hearing loss in September 1966 and in December 1966.  He retired from service in May 1967 and the post-service medical records reveal that the Veteran's bilateral hearing loss has increased in severity over the years.  The Veteran currently has a 20 percent rating in effect for his bilateral hearing loss disability.   

The Board recognizes that two VA audiologists have opined that the Veteran's tinnitus is unrelated to his military service.  However, the Board does not find the opinions of either of the VA audiologists to be of significant probative value.  First, it does not appear that either audiologist reviewed the Veteran's medical history thoroughly.  Neither indicated knowledge of a May 1988 audiology report in which the Veteran complained of tinnitus.  Additionally, neither indicated knowledge that the Veteran had had bilateral hearing loss during service and ever since service.  Furthermore, both VA audiologists failed to discuss whether or not the Veteran's current tinnitus is secondary to his service-connected bilateral hearing loss.

In this case the Veteran served on active duty for over 22 years and he was exposed to significant acoustic trauma during service.  The acoustic trauma included antiaircraft fire while serving on an aircraft carrier in the Pacific during World War II.  As noted above the Veteran has had documented hearing loss during service and ever since.  The Board finds that the Veteran's statements that he has had tinnitus ever since service to be credible.  The Board notes that the Veteran is competent to report that he has had tinnitus ever since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge). 

Not only does the Board find continuity of symptomatology, but there is also a June 2009 letter from a private audiologist which supports the Veteran's claim.  After an examination of the Veteran the audiologist opined that it is as likely as not that the Veteran's tinnitus is due to the Veteran' s exposure to acoustic trauma while serving in the military.

As noted above, although the VA examiners determined that tinnitus was unrelated to service, the opinions are not assigned significant weight because they were based on an incorrect factual history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the persuasiveness of an opinion is whether the examiner was informed of the relevant facts in rendering the opinion).  The most probative and credible evidence of record indicates that the Veteran's tinnitus has been present since service discharge.  See 38 C.F.R. § 3.303(b). 

In summary, the Board finds that the evidence of record establishes a current disability of tinnitus that has been present since the Veteran's discharge from service.  Accordingly, considering the doctrine of reasonable doubt, the evidence is at least in equipoise that the Veteran has tinnitus as a result of service.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


